DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional Application No. 14/990,338 filed January 7, 2016 now Patent No. 10,799,652 and to U.S. Provisional Application No. 62/101,193 filed January 8, 2015

Status of Claims 
Claims 1-20, filed June 19, 2020, are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holes” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 11, and 16 are objected to because of the following informalities:  
Claims 6 and 16 recite “the housing has second cavity”, ln 1 should read --the housing has a second cavity--.  
Claim 11 recites “the housing in the closed state folding the mouthpiece out of the first cavity from a closed state to an open state;”, ln 10-11 should read --the housing in the closed state; folding the mouthpiece out of the first cavity from the closed state to an open state;--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 11-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, and 17 of U.S. Patent No. 10,799,652; hereinafter: “Patent’652”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1 of Patent’652 discloses instant claims 1-2, 5 and 10-11.
Claim 7 of Patent’652 discloses instant claims 4 and 14. 
Claim 10 of Patent’652 discloses instant claims 3, 10 and 14-15. 
Claim 14 of Patent’652 discloses instant claims 13. 
Claim 17 of Patent’652 discloses instant claims 9, 14, and 19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11, and claims 2-10 and 12-20 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites “a disk with multiple pores in communication with the fluid and configured to force the fluid through holes to aerosolize the fluid”, ln 5-6 it is unclear whether the limitations holes is intended to reference the multiple pores or the holes and pores are separate and distinct elements. are intended to be different elements. 
Similar rational is applied to independent claim 11. 

Clai9m Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole (U.S. Patent No. 6,158,431).
Regarding Claim 1, Poole discloses a nebulizer comprising: a housing (10; Fig. 1, 3-4) having a first cavity (A, Fig. A annotated below); a reservoir (80; Fig. 3-8) removably connected to the housing for holding a fluid (col 7, ln 27-65; col 12, ln 50-60); a mouthpiece (150; Fig. 3, 5); a disk (nozzle cap, micromesh, porous membrane; col 8, ln 28-39; Claims 20-22; Examiner notes: Poole discloses the nozzle cap, micromesh, and porous membrane each as defining a plurality of orifices) with multiple pores in communication with the fluid (Fig. 8; col 7, ln 66 to col 8, ln 57; col 9, ln 7-20; Claims 20-22) and configured to force the fluid through holes (132; Fig. 8) to aerosolize the fluid (col 7, ln 66 to col 8, ln 57; col 9, ln 7-20); and wherein the mouthpiece is in communication with the disk (Fig. 1-3; col 9, ln 28-45); wherein the mouthpiece is disposed to be folded into the first cavity in a closed state (156; Fig. 3-4, 6; col 9, ln 28-45), wherein the mouthpiece is flush with the housing in the closed state [at B, Fig. A annotated below; Examiner notes: Poole discloses the outlet of the mouthpiece as flush with the housing at B (Fig. A annotated below).].

    PNG
    media_image1.png
    549
    738
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Poole.
Regarding Claim 3, Poole discloses the nebulizer wherein the disk is configured to vibrate to create a pressure differential such that the fluid passes through the holes that aerosolize the fluid (col 7, ln 66 to col 9, ln 20). 
Regarding Claim 5, Poole discloses the nebulizer wherein the mouthpiece is disposed to be removeable from the housing (Fig. 3; col 9, ln 28-45; Examiner notes: Poole discloses the mouthpiece as removed from the housing while in the operating position 154.).
Regarding Claim 6, Poole discloses the nebulizer wherein the housing has a second cavity (C, Fig. A annotated above) configured to hold to the removeable reservoir (Fig. 3; col 7, ln 27-65; col 12, ln 50-60).
Regarding Claim 7, Poole discloses the nebulizer wherein the first cavity is on a first surface (A, Fig. B annotated below) of the housing and the second cavity is on a second surface (B, Fig. B annotated below) of the housing.

    PNG
    media_image2.png
    548
    732
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3 of Poole.
Regarding Claim 8, Poole discloses the nebulizer wherein the housing further comprises a hinged lid (54; Fig. 3) configured to secure the removeable reservoir within the second cavity (col 6, ln 51-54).
Regarding Claim 9, Poole discloses the nebulizer wherein the mouthpiece has an outlet (C, Fig. B annotated above) and the outlet is enclosed within the cavity in the closed state (156; Fig. 3-4, 6; col 9, ln 28-45).
Regarding Claim 10, Poole discloses the nebulizer wherein the reservoir is pre-filled with the fluid before insertion into the housing (col 3, ln 14-18; col 6, ln 51-54; col 7, ln 27-65; col 12, ln 50-60).

Regarding Claim 11, Poole discloses a method, comprising: powering on a nebulizer (col 10, ln 9-14; col 13, ln 24-32), the nebulizer comprising: a housing (10; Fig. 1, 3-4) having a first cavity (A, Fig. A annotated above); a reservoir (80; Fig. 3-8) removably connected to the housing for holding a fluid (col 7, ln 27-65; col 12, ln 50-60); a mouthpiece (150; Fig. 3, 5); a disk (nozzle cap, micromesh, porous membrane; col 8, ln 28-39; Claims 20-22; Examiner notes: Poole discloses the nozzle cap, micromesh, and porous membrane each as defining a plurality of orifices) with multiple pores in communication with the fluid (Fig. 8; col 7, ln 66 to col 8, ln 57; col 9, ln 7-20; Claims 20-22) and configured to force the fluid through holes (132; Fig. 8) to aerosolize the fluid (col 7, ln 66 to col 8, ln 57; col 9, ln 7-20); and wherein the mouthpiece is in communication with the disk (Fig. 1-3; col 9, ln 28-45); wherein the mouthpiece is disposed to be folded into the first cavity in a closed state (156; Fig. 3-4, 6; col 9, ln 28-45), wherein the mouthpiece is flush with the housing in the closed state [at B, Fig. A annotated above; Examiner notes: Poole discloses the outlet of the mouthpiece as flush with the housing at B (Fig. A annotated above).]; folding the mouthpiece out of the first cavity from the closed state to an open state (Fig. 3; col 9, ln 28-45); and aerosolizing the fluid with the disk and the holes (col 7, ln 66 to col 8, ln 57; col 9, ln 7-20).
Regarding Claim 13, Poole discloses the method wherein the disk is configured to vibrate to create a pressure differential such that the fluid passes through the holes that aerosolize the fluid (col 7, ln 66 to col 9, ln 20). 
Regarding Claim 16, Poole discloses the nebulizer wherein the housing has a second cavity (C, Fig. A annotated above) configured to hold to the removeable reservoir (Fig. 3; col 7, ln 27-65; col 12, ln 50-60).
Regarding Claim 17, Poole discloses the nebulizer wherein the first cavity is on a first surface (A, Fig. B annotated above) of the housing and the second cavity is on a second surface (B, Fig. B annotated above) of the housing.
Regarding Claim 18, Poole discloses the nebulizer wherein the housing further comprises a hinged lid (54; Fig. 3) configured to secure the removeable reservoir within the second cavity (col 6, ln 51-54) and the method further comprises securing the inserted removeable reservoir with the hinged lid (Fig. 3; col 6, ln 51-54). 
Regarding Claim 19, Poole discloses the nebulizer wherein the mouthpiece has an outlet (C, Fig. B annotated above) and the outlet is enclosed within the cavity in the closed state (156; Fig. 3-4, 6; col 9, ln 28-45).
Regarding Claim 20, Poole discloses the nebulizer wherein the reservoir is pre-filled with the fluid before insertion into the housing (col 3, ln 14-18; col 6, ln 51-54; col 7, ln 27-65; col 12, ln 50-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papania et al. (U.S. Pub. No. 2009/0223513; hereinafter: “Papania”) in view of Smutney et al. (U.S. Pub. No. 2009/0241949; hereinafter: “Smutney”).
Regarding Claim 1, Papania discloses a nebulizer (10; Fig. 1A-1B; ¶ 0055) comprising a housing (14, 30, 54, 60; ¶ 0063; Fig. 1A-1B); a reservoir (22, 160; Fig. 1A-1B, 7A, 7B) removably connected to the housing for holding a fluid (¶¶ 0055, 0065, 0070-0071, 0076-0079); a mouthpiece (34; ¶¶ 0005, 0057-0058; Fig. 1A-1B; Examiner notes: Papania discloses the droplets are administered to the patient through an air stream that the patient breathes inwardly through a mouthpiece or mask.); a disk (16; Fig. 4A-4B; ¶¶ 0055-0056, 0058-0060) with multiple pores (110, 112; Fig. 4A, 4B) in communication with the fluid (¶¶ 0055,0058, 0072-0076) and configured to force the fluid through holes (110; Fig. 4A, 4B) to aerosolize the fluid (¶¶ 0055,0058, 0072-0076); and wherein the mouthpiece is in communication with the disk (Fig. 1a, 1B; ¶¶ 0055,0058).
Papania does not specifically disclose the nebulizer wherein the housing has a first cavity and wherein the mouthpiece is disposed to be folded into the first cavity in a closed state, wherein the mouthpiece is flush with the housing in the closed state. 
Smutney teaches an inhalation system comprising a housing (102; Fig. 1-8) having a first cavity (124, 516; Fig. 5; ¶¶ 0041, 0047), a mouthpiece (104; Fig. 1-5) being removably connected to the housing (¶ 0047), wherein the mouthpiece is disposed to be withdrawn from the cavity in a closed state (Fig. 1) and repositioned in the cavity in an open state (Fig. 3); wherein the mouthpiece is flush with the housing in the closed state (Fig. 1; Examiner notes: Smutney discloses the mouthpiece having portions within storage section 124 and 516 that generally conforming to the shape of the housing adjacent the mouthpiece) for the purpose of protecting the mouthpiece when not in use (¶¶ 0051-0053)and for allowing the mouthpiece to be removed for service, replacement, and cleaning (Abstract; ¶¶ 0002, 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify nebulizer of Papania to include the housing  having the first cavity, the mouthpiece being removably connected to the housing, wherein the mouthpiece is disposed to be withdrawn from the cavity in a closed state and repositioned in the cavity in the open state; wherein the mouthpiece is flush with the housing in the closed state as taught by Smutney for the purpose of protecting the mouthpiece when not in use (See Smutney: ¶¶ 0051-0053)and for allowing the mouthpiece to be removed for service, replacement, and cleaning (See Smutney: Abstract; ¶¶ 0002, 0008).
Regarding Claim 2, the modified device of Papania discloses the nebulizer wherein a cross section of said reservoir has a pentagonal shape (See Papania: Fig. 7B at 160 above 152) that is defined by five angles (See Papania: two upper angles, as depicted to either side of 166, two median angles at the upper end of the tapering portion of 160 and the lower angle where 160 joins 152 and 154) such that a portion of the pentagonal shape (See Papania: the lower point, that most proximal to 162) is a protrusion defined by one of the five angles to promote full usage of fluid in the reservoir (being an effective funnel shape guiding fluid downward for atomization). 
The modified device of Papania does not specifically disclose whether the pentagon shape is an irregular shape and whether the one of the five angles is smaller than the other four angles and oriented with smallest angle at bottom.
The instant Application doesn't provide criticality for a pentagonal shape that is an irregular pentagonal shape with one of the five angles defining a protrusion being smaller than the other four angles. Particularly in instant Page 9 the condition of one angle being smaller than the four others is recited to allow even flow and reduce amount of residual fluid, however the shape disclosed by the modified device of Papania results in emptying of a reservoir with flow from the reservoir of to an atomizing device. The modified device of Papania is generally within the ranges as claimed, particularly having an apparent, approximate 90 degree angle at the bottom thereof thus within the range and such that the range as claimed is one of a finite number of optional angle types (90 degrees or above or below 90 degrees) such as would have been obvious to try to one of ordinary skill in the art. The modified device of Papania would not be destroyed by making the modifications to the proportions as claimed. 
Therefore, it would be obvious before the effective filing date of the invention to do so since the modified device of Papania is directed toward a reservoir that is emptied toward an atomizing device. Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 3, the modified device of Papania discloses the nebulizer wherein the disk is configured to vibrate to create a pressure differential such that the fluid passes through the holes that aerosolize the fluid (See Papania: ¶¶ 0059-0060).
Regarding Claim 5, the modified device of Papania discloses the nebulizer wherein the mouthpiece is disposed to be removeable from the housing (See Smutney: ¶ 0047; Fig. 5).
Regarding Claim 9, the modified device of Papania discloses the nebulizer wherein the mouthpiece has an outlet (See Smutney: 302; Fig. 3-5) and the outlet is enclosed within the cavity in the closed state (See Smutney: Fig. 1; ¶¶ 0043-0045).
Regarding Claim 10, the modified device of Papania discloses the nebulizer wherein the reservoir is pre-filled with the fluid before insertion into the housing (See Papania: ¶¶ 0055, 0065, 0079).

Regarding Claim 11, Papania discloses a method, comprising: powering on a nebulizer (10; Fig. 1A-1B; ¶¶ 0055, 0063), the nebulizer comprising: a housing (14, 30, 54, 60; ¶ 0063; Fig. 1A-1B); a reservoir (22, 160; Fig. 1A-1B, 7A, 7B) removably connected to the housing for holding a fluid (¶¶ 0055, 0065, 0070-0071, 0076-0079); a mouthpiece (34; ¶¶ 0005, 0057-0058; Fig. 1A-1B; Examiner notes: Papania discloses the droplets are administered to the patient through an air stream that the patient breathes inwardly through a mouthpiece or mask.); a disk (16; Fig. 4A-4B; ¶¶ 0055-0056, 0058-0060) with multiple pores (110, 112; Fig. 4A, 4B) in communication with the fluid (¶¶ 0055,0058, 0072-0076) and configured to force the fluid through holes (110; Fig. 4A, 4B) to aerosolize the fluid (¶¶ 0055,0058, 0072-0076); wherein the mouthpiece is in communication with the disk (Fig. 1a, 1B; ¶¶ 0055,0058) and aerosolizing the fluid with the disk and the holes (¶¶ 0055,0058, 0072-0076).
Papania does not specifically disclose the nebulizer wherein the housing has a first cavity and wherein the mouthpiece is disposed to be folded into the first cavity in a closed state, wherein the mouthpiece is flush with the housing in the closed state. 
Smutney teaches an inhalation system comprising a housing (102; Fig. 1-8) having a first cavity (124, 516; Fig. 5; ¶¶ 0041, 0047), a mouthpiece (104; Fig. 1-5) being removably connected to the housing (¶ 0047), wherein the mouthpiece is disposed to be withdrawn from the cavity in a closed state (Fig. 1) and repositioned in the cavity in an open state (Fig. 3); wherein the mouthpiece is flush with the housing in the closed state (Fig. 1; Examiner notes: Smutney discloses the mouthpiece having portions within storage section 124 and 516 that generally conforming to the shape of the housing adjacent the mouthpiece); folding the mouthpiece out of the first cavity from the closed state to the open state (Fig. 1, 3; ¶¶ 0012, 0019, 0041-0042) for the purpose of protecting the mouthpiece when not in use (¶¶ 0051-0053)and for allowing the mouthpiece to be removed for service, replacement, and cleaning (Abstract; ¶¶ 0002, 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify nebulizer of Papania to include the housing  having the first cavity, the mouthpiece being removably connected to the housing, wherein the mouthpiece is disposed to be withdrawn from the cavity in a closed state and repositioned in the cavity in the open state; wherein the mouthpiece is flush with the housing in the closed state as taught by Smutney for the purpose of protecting the mouthpiece when not in use (See Smutney: ¶¶ 0051-0053)and for allowing the mouthpiece to be removed for service, replacement, and cleaning (See Smutney: Abstract; ¶¶ 0002, 0008).
Regarding Claim 12, the modified method of Papania discloses the method wherein  a cross section of said reservoir has a pentagonal shape (Fig. 7B at 160 above 152) that is defined by five angles (two upper angles, as depicted to either side of 166, two median angles at the upper end of the tapering portion of 160 and the lower angle where 160 joins 152 and 154) such that a portion of the pentagonal shape (the lower point, that most proximal to 162) is a protrusion defined by one of the five angles to promote full usage of fluid in the reservoir (being an effective funnel shape guiding fluid downward for atomization). 
The modified method of Papania does not specifically disclose whether the pentagon shape is an irregular shape and whether the one of the five angles is smaller than the other four angles and oriented with smallest angle at bottom.
The instant Application doesn't provide criticality for a pentagonal shape that is an irregular pentagonal shape with one of the five angles defining a protrusion being smaller than the other four angles. Particularly in instant Page 9 the condition of one angle being smaller than the four others is recited to allow even flow and reduce amount of residual fluid, however the shape disclosed by the modified method of Papania results in emptying of a reservoir with flow from the reservoir of to an atomizing device. The modified method of Papania is generally within the ranges as claimed, particularly having an apparent, approximate 90 degree angle at the bottom thereof thus within the range and such that the range as claimed is one of a finite number of optional angle types (90 degrees or above or below 90 degrees) such as would have been obvious to try to one of ordinary skill in the art. The modified method of Papania would not be destroyed by making the modifications to the proportions as claimed. 
Therefore, it would be obvious before the effective filing date of the invention to do so since the modified method of Papania is directed toward a reservoir that is emptied toward an atomizing device. Examiner respectfully points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 13, the modified method of Papania discloses the method wherein the disk is configured to vibrate to create a pressure differential such that the fluid passes through the holes that aerosolize the fluid (See Papania: ¶¶ 0059-0060).
Regarding Claim 15, the modified device of Papania discloses the method wherein the mouthpiece is disposed to be removeable from the housing (See Smutney: ¶ 0047; Fig. 5) and the method further comprises removing the mouthpiece from the housing and cleaning the mouthpiece (Abstract; ¶¶ 0002, 0008).
Regarding Claim 19, the modified method of Papania discloses the method wherein the mouthpiece has an outlet (See Smutney: 302; Fig. 3-5) and the outlet is enclosed within the cavity in the closed state (See Smutney: Fig. 1; ¶¶ 0043-0045).
Regarding Claim 20, the modified method of Papania discloses the method wherein the reservoir is pre-filled with the fluid before insertion into the housing (See Papania: ¶¶ 0055, 0065, 0079).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poole as applied to claims 1 and 11, respectively, above, and further in view of Busch et al. (U.S. Pub. No. 2010/0307497; hereinafter: “Busch”).
Regarding Claims 4 and 14, Poole discloses the nebulizer wherein the mouthpiece is pivotally connected to the housing (Fig. 3; col 9, ln 28-45). 
Poole does not specifically disclose the nebulizer wherein the mouthpiece is pivotally connected to the housing with a magnet.
Busch teaches a mouthpiece (Figure 1, the assembly of interface 36 and coupling 42; ¶ 0025) is held in place with at least one metal plate (Figure 3, elements 63 in the embodiment of paragraph 53 wherein ferromagnets) imbedded in the mouthpiece and at least one magnet (Figure 2, 84) a patient distal portion analogous to the housing in Poole for the purpose of achieving coupling and allowing decoupling simply by rotation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer of Poole to include the mouthpiece being pivotally connected to the housing with the magnet as taught by Busch for the purpose of achieving coupling and allowing decoupling simply by rotation.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papania in view of Smutney as applied to claims 1 and 11, respectively, above, and further in view of Busch (U.S. Pub. No. 2010/0307497).
Regarding Claims 4 and 14, the modified device of Papania discloses the nebulizer wherein the mouthpiece is pivotally connected to the housing (See Smutney: Fig. 1-4; ¶¶ 0043-0045). 
The modified device of Papania does not specifically disclose the nebulizer wherein the mouthpiece is pivotally connected to the housing with a magnet.
Busch teaches a mouthpiece (Figure 1, the assembly of interface 36 and coupling 42; ¶ 0025) is held in place with at least one metal plate (Figure 3, elements 63 in the embodiment of paragraph 53 wherein ferromagnets) imbedded in the mouthpiece and at least one magnet (Figure 2, 84) a patient distal portion analogous to the housing in the modified device of Papania for the purpose of achieving coupling as called for by Papania and allowing decoupling simply by rotation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Papania to include the mouthpiece being pivotally connected to the housing with the magnet as taught by Busch for the purpose of achieving coupling as called for by Papania and allowing decoupling simply by rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785